Title: To James Madison from John Armstrong, Jr., 26 March 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 26 March 1808.

My last letter was of the 15th. inst. and sent by the Ship Arno of New York.  As in that I sent copies of several notes written to the Department of foreign affairs, merely to shew the nature of our complaints against this Government, so it may be proper to send you a copy of the answers I have received to some of these notes.  It is observable that those of the 19th. & 20th. inst. (the one informing Mr. Champagny of the arrival of the certificates of Origin, for want of which certain confiscations have been made at Hamburg, the other demanding that means be taken for the discharge of vessels seized contrary to the provisions of the two Imperial decrees) have not yet been answered.  When they are so, we Shall know whether this career of 1422 901. 821. 720. 1433.
has any connexion with political views of principles of any kind?
A report prevails that the french army has entered Madrid; that the populace of that place had been excited to demand of the King whether he meant to abandon his people? and (as the means of doing away all Suspicion on that head) to invite him to Madrid.  It is added that he accepted the invitation, and is now a prisoner to his own subjects in his own capital.  This measure, though useless with regard to Spain, was necessary with regard to the colonies.  Like Cesar’s will in the hands of Anthony, he may be made to say any thing his Keepers please.  I have the honor to be, Sir, with very high Consideration, Your Most Obedient Servant

John Armstrong.


   Note (30 March)  You will find a copy of a letter to M. de Champagny under this date, in answer to mine of the 19th.  With regard to the other, I have received the following note.  “M Godin (min. of finance) says, that the Emp. has so explained himself on the subject of the Sequestrations, that it would be useless to speak more of it at present.  He will not therefore make the projected report.”



